Citation Nr: 1525714	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-33 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date for service connection for residuals of a traumatic brain injury prior to August 4, 2010.

2.  Entitlement to an initial evaluation in excess of 70 percent for service-connected traumatic brain injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for traumatic brain injury, evaluated as 70 percent disabling, with an effective date of service connection of August 4, 2010.     

In an unappealed and final rating decision dated in October 2013, the RO denied entitlement to a TDIU.  See 38 U.S.C.A. § 7105(c) (West 2014).  However, in June 2015, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On August 4, 2010, and no earlier, a claim was received for service connection for a traumatic brain injury.

2.  The Veteran's residuals of TBI are shown to have been productive of no more than a moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment, a level of impairment of 3 for his memory, attention, concentration and executive function facet of cognitive impairment.

3.  The Veteran's headaches are shown to have been productive of sufficiently severe symptoms to show the equivalent of characteristic prostrating attacks occurring on an average of once a month over several months, but not to have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  The Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 4, 2010, for an award of service connection for traumatic brain injury have not been met.  38 U.S.C.A. §§ 5107, 5110 West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).

2.  The schedular criteria for an initial evaluation in excess of 70 percent for residuals of TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.124a, Diagnostic Code 8045 (2014). 

3.  A separate 30 percent rating for the Veteran's headaches is granted.  38 U.S.C.A. § 1155 (West 2014); § 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.124a, Diagnostic Code 8100 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that following the issuance of a statement of the case in October 2013, additional evidence was received that has not been reviewed by the RO.  However, a waiver of RO review is of record.  See 38 C.F.R. § 20.1304(c) (2014); see also Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154; Veteran's representative's letter, received in June 2015.

In August 2010, the Veteran filed his claim for service connection.  In September 2012, the RO granted the claim, and evaluated the Veteran's residuals of traumatic brain injury as 70 percent disabling, with an effective date for service connection of August 4, 2010.  The Veteran has appealed the issues of entitlement to an initial evaluation in excess of 70 percent, as well as entitlement to an earlier effective date for service connection.

I.  Earlier Effective Date

The Veteran asserts that he is entitled to effective date prior to August 4, 2010, for his service-connected traumatic brain injury.

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

The Veteran's original claim for service connection for traumatic brain injury was filed with VA on August 4, 2010.  See VA Form 21-4138, received August 4, 2010.  

The evidence of record does not contain any communication from the Veteran prior to August 4, 2010 that may be construed as an intent to seek or apply for service connection for a traumatic brain injury.  Given the foregoing, the earliest possible effective date for the grant of service connection for a traumatic brain injury is August 4, 2010.  See 38 C.F.R. § 3.400. 

Under the law, the earliest possible effective date, and the appropriate effective date, is August 4, 2010, which is the date of receipt of his claim (VA Form 21-4138).  The Court has held that where the law not the evidence is dispositive, the Board should deny an appeal because of an absence of a legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to allege facts which meet the criteria in the law or regulations, and his claim must be denied.

II.  Increased Initial Evaluation - TBI

The Veteran asserts that he is entitled to an initial evaluation in excess of 70 percent for his service-connected residuals of a traumatic brain injury.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Throughout the pendency of the claim, the Veteran's residuals of a TBI have been rated under the criteria of 38 U.S.C.A. § 4 .124a, Diagnostic Code 8045.  Effective October 23, 2008, VA amended the criteria for rating residuals of TBIs, or more specifically, neurological and convulsive disorders, including under Diagnostic Code 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A veteran whose residuals of TBI are rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or VA receives additional evidence. 

Here, the Veteran filed his claim for an increased rating in August 2010.  Accordingly, the current rating criteria for TBI are applicable.  Presently, Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In addition to TBI, service connection is currently in effect for bilateral hearing loss.

The claims file includes a number of documents, dated between 2006 and 2008, involving the Veteran's claim for workmen's compensation, based on his cessation of work as a custodian in November 2007, in which the Veteran asserted that he could not work due to multiple joint symptoms; no specific trauma was reported.  

Overall, VA progress notes show a number of treatments for psychiatric and neurological symptoms.  A VA electroencephalogram (EEG) report, dated in September 2010, contains an impression of "normal awake EEG."  A VA magnetic resonance imaging (MRI) study of the head, dated in November 2010, notes occasional tiny subcortical suspected ischemic white matter changes of both cerebral hemispheres of mild degree, and an otherwise normal MRI of the brain without evidence of post-traumatic encephalomalacia, infarcts, hemorrhages, masses, or demyelinating disease.  Neurological consultation reports, dated in September 2010, and November 2011, note complaints of dizziness lasting 8 to 9 seconds, one to three times per year, a sensation of blood rushing out and covering his brain front to back, 10 to 15 times over the last 40 years, vertigo three times in the last 40 years, and balance difficulties with a heat sensation as if he was going to black out, lasting about five seconds, occurring up to twice a day.  He denied headaches in association with these symptoms.  On examination in November 2011, he was alert, interactive, and appropriate, with no semantic or phonetic paraphasic errors.  

A November 2011 statement from a VA psychologist notes that he had provided the Veteran assistance with his living circumstances, chronic physical pain, depression, residuals of multiple injuries, head trauma and homelessness.  He states that the Veteran is distressed by multiple health and fiscal issues including problems with mood, energy, focus, mobility and feelings of frustration.  

A November 2011 report shows that the Veteran, "[S]tates because of the issues with his back and legs he cannot work."  In November 2012, the Veteran denied having headaches.  The report further notes, "[The] patient may be unemployable because of the chronic arthritic pains in his back, feet, and shoulders. Cannot do regular work."  Several reports note an adjustment disorder; a March 2013 report contains diagnoses of partner relational problem NOS (not otherwise specified), and mood disorder NOS.  There was a global assessment of functioning score of 55.  A September 2013 statement from a VA physical therapist notes work impairment due to cervical spine, right knee, and right shoulder symptoms.  

A VA examination report, dated in January 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported the following: he was living with his wife of 18 years, and he had three adult children.  He had been a janitor until he filed a workmen's disability claim based on cervical spine pain, with a history of cervical fracture in 1996.  He had a 12th grade education.  The report notes the following: the Veteran has a history of a mild traumatic brain injury during service after he slipped and fell on some ice.  His condition is stabilized.  He complained of the following: five to six migraines per year, with blurred vision, but no vomiting  or nausea, and ten episodes of dizziness, lasting five to six seconds.  One episode of vertigo.  A history of a head-on car accident in 1996 with multiple injuries, to include the right knee, right shoulder, and cervical spine.  Difficulties falling and staying asleep due to chronic pain, mostly in the neck and low back.  Severe fatigue.  He used a cane for walking in the community, with limited mobility due to right knee symptoms.  He complained of severe impairment in long and short-term memory.  He had difficulty concentrating, and with speed of information processing, as well as goal-setting, planning, organizing, prioritizing, and problem-solving.  He had expressive aphasia and difficulty with articulation, as well as a slight speech problem.  He had chronic pain due to his low back, headaches, neck, and knees.  He had mood swings, anxiety, and depression, with a history of feeling suicidal a couple of times, but not currently, and feeling homicidal all the time.  He had sensory changes in his hands.  He wore bilateral hearing aids.  His condition was stabilized.  His daily activities were significantly limited by chronic pain.  He denied irritability, restlessness, and difficulty with decision-making, spontaneity, and flexibility in changing actions when they are not productive.  

On examination, motor function was good in the right upper and lower extremity, and normal in the left upper and lower extremity.  He had normal muscle tone, reflexes, sensory function, autonomic nervous system, and cranial nerves.  With regard to cognitive impairment, he scored 27 out of 30 in a mini-mental state examination (MMSE).  Recall was 1 out of 3, and 2 out of 3 with cues.  Orientation was 9 out of 10.  There was no endocrine dysfunction, or autonomic dysfunction.  There was objective evidence of moderate impairment of memory, attention, concentration, or executive functions, resulting in moderate functional impairment.  Judgment was mildly impaired.  Social interaction was occasionally inappropriate.  He was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was mildly impaired.  He had three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  There were one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.  He was able to communicate by spoken and written language.  Consciousness was normal.                   

The diagnoses were TBI associated with loss of consciousness during military service, chronic dizziness (lightheadedness) without vertigo, with no evidence of a seizure disorder, headaches that occur infrequently, and mood disorder with reports of depression, anxiety, irritability, and moodiness.  It was noted that the Veteran's wife currently manages their financial affairs, but that the Veteran felt that he would be capable if she was not able to; the Veteran was capable of managing his own financial affairs.  

A VA aid and attendance examination report, dated in August 2012, notes that the Veteran walked with a cane, and that he had limited ability to ambulate and perform self-care.  The diagnosis was degenerative joint disease of the spine.

A VA examination report, dated in September 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported the following: he had a history of a head injury with dizziness and headaches.  He had worked at odd jobs following service, with a period of 14-15 years in and out of prison related to narcotics.  His last incarceration was 20 years ago.  Subsequent to that, he did various odd jobs, during which time he had problems with anger management and depression, which had caused difficulties maintaining substantial gainful activity for any length of time.  His last full-time job was as a custodian in 2007.  He stopped working at this job on a workers' compensation basis because his job aggravated his cervical spine injury from a 1996 motor vehicle accident.  He had a three-year history of nocturnal episodes once or twice a month, in which he felt as if an explosion was going off in his head.  Since 2010 he had been taking Lamotragine, which had improved his mood swings, although he continued to have one to two episodes of his nocturnal episodes, and dizziness.  The Veteran complained of mild memory loss.  

On examination, with regard to cognitive impairment, he scored 26 out of 30 in a mini-mental state examination (MMSE).  Judgment was mildly impaired.  Social interaction was frequently inappropriate.  With regard to orientation, he was occasionally disoriented to one of the four aspects (person, time, place, and situational orientation).  Motor activity was normal.  Visual spatial orientation was mildly impaired.  He had three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  There were one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both, on most days or that occasionally requires supervision for safety of self or others.  He was able to communicate by spoken and written language.  Consciousness was normal.  There were no subjective symptoms or any mental, physical or neurological conditions or "residuals attributable to TBI (such as migraine headaches or Meniere's disease)."  He walked with a walking stick due to unsteady gait.  None of the Veteran's residual conditions attributable to a traumatic brain injury impacted his ability to work.  The examiner concluded that it was less likely as not that the Veteran's residual symptoms attributed to TBI, specifically his "spells", are causing individual employability.  The examiner explained that he could not find evidence of record that the Veteran has been diagnosed with a seizure disorder, and that there is no evidence of severely impaired memory, concentration, executive function, judgment or disorientation on current examination.  The examiner further concluded that it is at least as likely as not  that his individual unemployability arises out of and is occurring due to a combination of his complaint of posttraumatic stress disorder with attendant moodiness, irritability, antisocial  behavior, and anger, as well as his various physical symptoms of neck, shoulder, hand, knee, foot pain, and unsteady gait.  

A traumatic brain injury examination report from MSLA, dated in August 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of symptoms that included mild memory problems, concentration problems (problems with short and long-term memory that were severe at times), and headaches that were severe at times.  The report notes that the Veteran was not taking continuous medication for his diagnosed condition.  

On examination, judgment, and motor activity, were normal.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, place, time and situation.  Visual spatial orientation was mildly impaired.  He had subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  There were one or more neurobehavioral effects, specifically, irritability, lack of motivation, and moodiness, that do not interfere with workplace interaction or social interaction.  He was able to communicate by spoken and written language.  Consciousness was normal.  Subjective symptoms attributable to TBI consisted of headaches, to include migraine headaches.  The Veteran's residual conditions attributable to a traumatic brain injury impacted his ability to work.  Specifically, he had headaches, mild memory loss, and dizziness that continued to persist, which limited his ability to perform functional activities at an efficient level.  The diagnoses were traumatic brain injury, and tension headaches.  

A headache examination report from MSLA, dated in August 2014, shows that the examiner was the same one who performed the Veteran's August 2014 traumatic brain injury examination, and that he indicated that the Veteran's claims file had been reviewed.  The Veteran complained of symptoms that included mild memory problems, concentration problems, and headaches that were severe at times.  His headaches were on both sides of his head, and he reported associated nausea, and sensitivity to light.  His typical head pain lasted less than one day, and was not productive of characteristic prostrating attacks of migraine headache pain, or very frequent prostrating and prolonged attacks of migraine headache pain.  He had prostrating attacks of non-migraine headache pain once a month.  The Veteran's treatment plan did not include taking medication for the diagnosed condition.  The Veteran's headache condition impacted his ability to work, specifically, it caused occasional prostrating headaches that interfered with his activities during severe episodes.  In general his headaches limit his ability to focus and concentrate during functional activities.  A neurological examination was normal.  

A report from Dr. S.B., dated in May 2015, shows that she stated the following: some of the Veteran's medical records had been reviewed, to include his examination reports, supra.  The Veteran has not worked since 2007 and he is receiving Social Security retirement.  Research indicates that most employers allow rates of absence for no more than eight days a year, or 3 percent of the total expected work hours, which equates to slightly over seven days a year.  The Veteran would be expected to miss more days than this, and this is beyond the Veteran's capabilities.  Findings for time off-task due to concentration issues indicated that more than five percent time off-task for any reason would prevent sustaining competitive work, and the Veteran would likely exceed that due to physical symptoms impacting his concentration and persistence at a work task.  

In summary, the Veteran has severe physical conditions, and his major area of limitations appears to be physical activities at an efficient level involved in sustaining work, which is extremely limiting for the Veteran.  The Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected TBI and bilateral hearing loss.  

The Board finds that the clinical evidence throughout the entire duration of the appeal more closely approximates the level of impairment contemplated by an initial 70 percent evaluation.  The evidence shows that the Veteran's disability has been manifested by a level 3 impairment by the facet of memory, attention, concentration, and executive functions under the Cognitive Impairment Table.  

With regard to physical dysfunction, the Veteran is shown to have a number of physical disabilities for which service connection is not currently in effect, to include right shoulder, right knee, and cervical spine disabilities.  There is no evidence to show that he has a seizure disorder.  There is some evidence of dizziness, which is not shown to be more than moderate in severity. 

With regard to emotional/behavior dysfunction resulting from TBI, although there is evidence of such symptoms as anxiety, and some diagnoses of an adjustment disorder, a mood disorder and/or partner relational problem, overall, the most current and probative evidence does not show that the Veteran has a diagnosed acquired psychiatric disorder.  See August 2014 MSLA traumatic brain injury examination report; Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  The Board will therefore restrict its discussion and analysis of this issue to the Veteran's cognitive dysfunction, and physical dysfunction.  

Specifically, for memory, attention, concentration, and executive functions, assignment of no more than a level 3 impairment is appropriate.  The medical evidence shows that the objective findings for memory, attention, concentration, and executive functions, were characterized as no more than moderate in severity.  All examination reports show that the Veteran's motor activity, and consciousness, was normal, that he had no more than mild impairment of visual spatial orientation, and that he was able to communicate by spoken and written language.  This evidence shows that his subjective symptoms that interfere with work, instrumental activities of daily living, or work, family, or other close relationships, are no more than moderate.  Judgment was no more than mildly impaired.  There was no more than occasional disorientation to one of the four aspects (person, time, place, and situational orientation).  The Board therefore finds that the Veteran's facet of memory, attention, concentration, and executive functioning, has been manifested by impairment consistent with no more than a level 3 impairment.  

A 100 percent rating under Diagnostic Code 8045 requires that "total" be the level of evaluation for one or more facets.  The previously discussed examination reports show that the Veteran met the criteria for no higher than level 3 for any facet according to the Cognitive Impairment Table.  The Board therefore finds that an initial evaluation in excess of 70 percent rating is not warranted for the Veteran's service-connected residuals of TBI, and that the claim must be denied.

As a final matter, the Veteran has also reported having ongoing headaches as a result of his service-connected TBI, and the Veteran's representative has argued that a separate evaluation is warranted for headaches.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. §§ 4.25, 4.124a, Diagnostic Code 8045; Esteban.

Under Diagnostic Code 8100, where the evidence shows that the migraine headaches occur with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent disability rating is assigned.  Where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

The Board finds that the Veteran is entitled to a separate 30 percent evaluation for his headaches, which have been attributed to his service-connected residuals of TBI.  Id.  Specifically, the January 2011 VA examination report notes complaints of five to six migraine headaches per year, and that "intensity can be 10/10."  The diagnoses included headaches, which occur "infrequently."  The September 2013 VA examination report shows that the examiner indicated that the Veteran did not have headaches as residual to his TBI.  However, the August 2014 MSLA headache examination report contains a diagnosis of tension headaches.  The examiner indicated that the Veteran has prostrating attacks of non-migraine headache pain once per month, and the report notes occasional prostrating headaches that continue to interfere with his activities during severe episodes.  Accordingly, a 30 percent evaluation is warranted.  An evaluation in excess of 30 percent is not warranted, as there is no evidence to show that the Veteran has migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  In this regard, the Veteran has reported that he quit working in 2007 due to cervical spine symptoms.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Section 3.321(b)(1) does not require the Board to consider whether a veteran is entitled to referral for extraschedular consideration of his service-connected disabilities on a collective basis; rather, extraschedular evaluation is to be awarded solely on a disability-by-disability basis, rather than on the combined effects of those service-connected disabilities.  Johnson v. Shinseki, 26 Vet. App. 237, 241-45 (2013).

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have mild to moderate impairment of a number of facets of his TBI related to cognitive impairment and subjective symptoms, as discussed supra.  The rating schedule contemplates this.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  The schedular criteria considered contemplate a variety of manifestations of impairment.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has resulted in any hospitalizations.  The Veteran has reported that he quit working in 2007, which was three years prior to filing his claim for service connection, due to (nonservice-connected) cervical spine symptoms, and the evidence shows that he quit his job in association with a claim for workmen's compensation.  The Board therefore finds that the criteria for a referral under 38 C.F.R. § 3.321(b)(1) have not been met.  See id.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh his subjective reports in this case.  The objective findings are based on specific testing done by qualified examiners.  The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he is not competent to testify as to the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

III.  TDIU

The Veteran asserts that he is entitled to TDIU. In an unappealed and final rating decision dated in October 2013, the RO denied entitlement to a TDIU.  See 38 U.S.C.A. § 7105(c).  However, in June 2015, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities include traumatic brain injury, evaluated as 70 percent disabling, headaches, evaluated as 30 percent disabling, and bilateral hearing loss, evaluated as noncompensable (0 percent disabling).  His combined rating is 80 percent.  Given the foregoing, the Veteran meets the minimum schedular requirements for TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25 (2014).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001). 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

A detailed review of the facts of this case have been undertaken.  Simply stated, the Board can not ignore the significant post-service events that make the Veteran unable to work.  The Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The August 2014 MSLA examination reports indicate that the Veteran's residual conditions attributable to his traumatic brain injury impacted his ability to work, however, the findings show that he was found to have no more than mild memory loss, headaches manifested  by occasional prostrating headaches (i.e., once per month), and some dizziness that is not shown to be more than moderate in severity.  

The Veteran himself has reported that the reason for his unemployment, beginning in 2007, was his cervical spine symptoms, and the evidence shows that he filed a workmen's compensation claim at that time.  

Importantly, some of the Veteran's own statements provide highly probative factual evidence against the Veteran's claims, not simply the TDIU, but the current findings made by the Board.  Simply stated, a great deal of the evidence of record does not support the current findings, let alone a finding of TDIU.  It is only with consideration of the benefits of all doubt that the current findings can be justified, notwithstanding the fact that there is significant evidence against some of the Veteran's claims.

Although the Board has considered the May 2015 opinion of Dr. S.B., her opinion is insufficiently probative to warrant a grant of the claim.  Her opinion was not based on an examination of the Veteran, and she appears to blur and comingle the effects of the Veteran's service-connected and nonservice-connected symptoms great.  Her points are very unclear.  She also indicates that her opinion was based, in part, on the effect of vague, and apparently nonservice-connected, physical symptoms on his ability to work.  E.g., "The major areas of limitations appear to be physical activity involved in sustaining work, which is extremely limiting for this gentleman"; "[the Veteran] would likely exceed that (i.e., the acceptable absence rate for time off-task due to concentration issues) due to physical symptoms impacting his concentration and persistence at a work task" (emphasis added).  The opinion is deeply flawed and entitled to highly limited probative value; at some points provide evidence against the claim. 

In this regard, even considering the Court's holding in Mittleider v. West, 11 Vet. App. 181 (1998), the totality of the evidence simply does not warrant a grant of the claim; in Part II, the Board determined that the Veteran is shown to have no more than moderate (at best) impairment of a number of facets of his TBI related to cognitive impairment and subjective symptoms.  Finally, although Dr. S.B. concluded that the Veteran's hearing loss, in part, rendered him unable to work, she provided no discussion or explanation as to the impact of hearing loss on his ability to work.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board therefore concludes that the preponderance of the evidence is against the claim that the Veteran is currently precluded from engaging in substantial gainful employment by reason of his service-connected disabilities.  Entitlement to TDIU is thus not established under 38 C.F.R. § 4.16(a). 

For all claims, as the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran was notified via a letter dated in January 2011, of the criteria for service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In any event, the VCAA is no longer applicable to the issues on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  To the extent that the Veteran may be receiving disability benefits from the Social Security Administration (SSA), the SSA's records have not been obtained (a December 2012 notice of SSA benefits is of record that does not indicate that benefits are based on disability, and which is unaccompanied by any supporting evidence).  However, the Veteran has not asserted that these records are relevant to any of his claims, and he has reported that he is disabled due to cervical spine symptoms (service connection is not currently in effect for a cervical spine disability).  Therefore, no additional development is warranted.  See e.g., Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that SSA records are not relevant when a SSA decision is on a completely unrelated medical condition and the Veteran makes no allegations that the records may otherwise be relevant to the claim for which the Veteran seeks VA benefits).  The Veteran has been afforded VA examinations, and an opinion has been obtained with regard to the claim for a TDIU. 

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

An effective date earlier than August 4, 2010, for the award of service connection for residuals of TBI is denied.

An initial evaluation in excess of 70 percent for service-connected traumatic brain injury is denied. 

A separate 30 percent evaluation for headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

A TDIU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


